Citation Nr: 1515608	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in June 2014.  A transcript of the hearing is of record.

With respect to the characterization of the issues on appeal, the Board notes that claims for service connection for paranoid schizophrenia; a nervous condition, to include paranoia; and a psychosis were previously denied and not appealed.  See, rating decisions dated December 1999, March 2002, and April 2003.  Therefore, a claim for entitlement to service connection for a psychiatric disorder other than PTSD is appropriately characterized as a claim to reopen because entitlement to service connection for a nervous condition and psychosis were previously denied.

In contrast, the Veteran's claim for service connection for PTSD is based on a new diagnosis and is therefore is a "new claim."  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d. 1330, 1336(Fed. Cir. 2008).  The Board notes that prior to this claim, a diagnosis of PTSD was not of record; PTSD is manifested by symptoms distinct from that of psychiatric disabilities other than PTSD; and VA had never considered the law pertaining to PTSD, which has distinct regulation and development procedures.  See 38 C.F.R. § 4.125(f); see also VA Adjudication Procedure Manual, M21-1MR, Part III.iv.4.H. and Part IV.ii.1.D. 

Finally, the claim of service connection for PTSD has been broadened to include other psychiatric disabilities as the Veteran has other psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Service connection for a paranoid schizophrenia was denied by the RO in December 1999 on the basis that the claim was not well-grounded.

2.  Service connection for any nervous condition, to include paranoia was denied by the RO in March 2002 on the basis that the Veteran did not have a diagnosed nervous condition. 

3.  Service connection for a psychosis was denied by the RO in April 2003 on the basis that the Veteran did not have a diagnosis of a psychosis. 

4.  Evidence received since the April 2003 rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a psychiatric disorder, other than PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for service connection for paranoid schizophrenia, a nervous condition, and a psychosis were last finally denied by December 1999, March 2002, and April 2003 RO decisions, respectively.  The Veteran did not perfect appeals from these decisions nor did he submit new and material evidence within one year of any of them.  Thus, these decisions are final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

Since the last final denial of the claim by the RO, VA received a medical opinion from a VA physician indicating that the Veteran has a current diagnosis of major depressive disorder.  The Veteran has also submitted several lay statements and testimony supporting a nexus between his current depressive disorder and psychiatric symptoms and events that occurred during service.  His lay testimony is considered credible for the limited purposes of reopening the claim.  Accordingly, the claim for service connection for a psychiatric disorder other than PTSD is reopened.  See 38 C.F.R. § 3.156 (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The reopened claim is further addressed in the remand section, and has been characterized as shown on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

The claim of service connection for a psychiatric disorder other than PTSD is reopened; to this limited extent only, the appeal is granted.


REMAND

The Veteran believes his current psychiatric disorder is related to military sexual trauma and witnessing the death of a close friend in service.  The claim must be remanded for additional development. 

After the file is updated with any outstanding medical records, the Veteran should be afforded a VA psychiatric examination to address whether any psychiatric disorder present during the pendency of the appeal (i.e., major depressive disorder and PTSD)) is related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This examination must also address the likelihood of whether the Veteran's reported military sexual trauma occurred; whether the criteria for a diagnosis of PTSD are met; and whether the two are related.  The Veteran is also to be notified of the information and evidence necessary to substantiate this claim on the basis of a personal assault.  See 38 C.F.R. § 3.304(f)(5).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include advising the Veteran that an in-service personal assault stressor may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law. 

2.  Obtain any treatment records from the VA medical center in Philadelphia since 1969.  Also obtain the Veteran's more recent VA treatment records (since January 2014) from any appropriate VA facility and associate the records with the claims folder.  

3.  After attempts to verify the Veteran's alleged stressful experiences are completed, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine he has a psychiatric disorder, to include PTSD and major depressive disorder (MDD), due to a stressor pertaining to sexual trauma during active service or as a result of any other claimed service-related stressor; and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  The claims folder, to include all electronic files, must be made available to and reviewed by the examiner.

Based on the review of the Veteran's pertinent history and examination of the Veteran, the examiner should express an opinion as to: (1) whether there were behavioral changes in service indicative of the Veteran's alleged in-service sexual trauma; (2) whether the Veteran has PTSD under the diagnostic criteria of DSM-V; and (3) whether such PTSD is due, at least in part, to an in-service sexual trauma, or any other in-service stressor. 

The examiner must clearly identify the particular records which are felt to provide corroboration of the personal assault(s), and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service. 

With respect to each additional psychiatric disorder present during the period of this claim (i.e., MDD) the examiner should express an opinion as to whether it is at least as likely as not that such disorder originated during service, or is otherwise etiologically related to service.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report. 

4.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the appeal.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


